 In the Matter of THETOLEDO STEELTUBECOMPANYandINTERNA-TIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERIOA, #12Case No. R-628SUPPLEMENTAL DECISIONDecember 11, 1939On October 3, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election 1 in theabove-entitled proceeding.On October 11, 1939, the Board issued anAmendment to Direction of Election 2 and on October 25, 1939, a Cer-tification of Representatives.3The Direction of Election, as amended, provided that elections beconducted among the employees of the Company within the followinggroups:(a)The tool and die makers to determine whether they desired tobe, represented by Mechanics Educational Society of America, LocalNo. 4, or by International Union, United Automobile Workers ofAmerica, affiliated with the Congress of Industrial Organizations, forthe purposes of collective bargaining, or by neither;(b)All the remaining employees of the Company, excluding cleri-cal and supervisory employees, to determine whether or not they de-sired to be represented by International Union, United AutomobileWorkers of America, affiliated with the Congress of IndustrialOrganizations.In its Decision the Board made no final determination as to unit orunits appropriate for the purposes of collective bargaining pendingthe elections to be held as directed above.The Board stated,interalia,that if the employees in group (a) chose Mechanics EducationalSociety of America, Local No. 4, and the employees in group (b) choseUnited Automobile Workers of America, Local No. 12, affiliated withthe Congress of Industrial Organizations, they would constitute sepa-rate bargaining units.The results of the elections as set forth in theCertification of Representatives show that the tool and die makerschose Mechanics Educational Society of America, Local No. 4, and the11.5N. L.R. B. 837.215 N. L. it. B. 845.a 16 N. L. R. B. 411.18 N. L.R. B., No. 35.233 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDremaining employees, excluding clerical and supervisory employees,chose United Automobile Workers of America, Local No. 12.Upon the basis of the entire record, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTWe find that the tool and die makers of the Company constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and collective bargaining and other-wise effectuate the policies of the Act.We find that all the remaining employees of the Company, exclud-ing clerical and supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following:SUPPLEMENTAL CONCLUSION'S OF LAW1.The tool and die makers of the Company constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.2.All the remaining employees of the Company, excluding clericaland supervisory employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.